Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 1 of 10 PageID #: 3816



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CYNTHIA HOOPS,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       No. 4:16-cv-01543-AGF
                                                     )
MEDICAL REIMBURSEMENTS OF                            )
AMERICA, INC. and MERCY HOSPITALS                    )
EAST COMMUNITIES,                                    )
                                                     )
       Defendants.                                   )

          PLAINTIFF’S REPLY TO DEFENDANT MERCY HOSPITALS EAST
              COMMUNITIES’ MEMORANDUM IN OPPOSITION TO
               PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                                        INTRODUCTION

       Plaintiff Cynthia Hoops (hereinafter “Plaintiff”) seeks class certification of two classes, a

“Consent and Agreement Class” and “Network Agreement Class”, that correspond to Plaintiff’s

two remaining claims. Contrary to Defendant Mercy’s characterization, these are not “primary”

and “secondary” classes – but two distinct classes. Plaintiff’s Memorandum In Support of Class

Certification clearly establishes all requirements of Rule 23, including commonality and

predominance. In her Reply to Defendant’s Response Brief, Plaintiff will address Defendant’s

criticisms of the two classes separately.

       Prior to addressing Defendant’s criticisms, however, Plaintiff would be hard pressed not to

point out the irony and hypocrisy of Defendant’s overall position in their Response Brief.

Deposition testimony in this case clearly established that Defendant Mercy and their agent, MRA,

treated all patients the same for purposes of asserting liens and collecting med-pay, and did not

rely on or even refer to the patient’s insurance policies or provider agreements. (Deposition of



                                            Page 1 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 2 of 10 PageID #: 3817



Misti Voorhies, attached hereto as Exhibit 1 at 131:16-132:14). Yet Mercy now takes the position

that each patient’s insurance policy and relevant provider agreement requires separate review and

examination. Further, Mercy represents to the Court that handling these claims as a class is not

feasible or possible, when multiple Missouri courts have handled essentially identical claims as

class actions.

        Contrary to Mercy’s representations, both proposed classes satisfy the requirements of

Rule 23, and justice is only served if these wronged patients can address these issues as a class.

  I.    The Consent and Agreement Class meets the requirements of Rule 23, specifically
        commonality and predominance.

        The Consent and Agreement Class satisfies the commonality and predominance

requirements of Rule 23. The commonality requirement of Rule 23 requires a common question

that can generate class wide answers likely to drive class wide resolution of the litigation. Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Here, we have one common question:

Whether Mercy breached the Consent and Agreement contract when they asserted a medical lien

for the total amount of charges when the patient had commercial health insurance that provided

them a discounted rate. This common question will provide a class wide resolution of this

litigation.

        The predominance requirement of Rule 23 requires a showing that questions common to

the class predominate, not that those questions will be answered on the merits in favor of the class.

Amgen Inc. v. Connecticut Ret. Plans & Trust Funds, 568 U.S. 455, 459 (2013). Plaintiff’s

proposed Consent and Agreement Class presents only one common question, as stated above. That

common question predominates.

        While Mercy recognizes that Plaintiff has identified only one predominant common

question, Mercy claims that whether an individual class member is entitled to pay a discounted


                                            Page 2 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 3 of 10 PageID #: 3818



amount for treatment requires additional, individualized inquiry. In other words, Mercy argues

that the Court must look to each patient’s health insurance policy and provider agreement to

determine if the patient would be entitled to some discount from Mercy’s unadjusted prices. That

inquiry is unnecessary, as every patient with a health insurance provider who has a provider

agreement with Mercy would be entitled to a discounted rate. Reduced health care costs and

discounted rates are the primary purpose of provider agreements. Mercy fails to identify a single

example of a patient with health insurance and corresponding provider agreement with Mercy who

would not be entitled to a discount.

        In support of its position, Mercy sites a Georgia case, MCG Health, Inc. v. Perry. 755

S.E.2d 341 (Ga. Ct. App. 2014). Although on its face, MCG Health presents a similar fact pattern

to Plaintiff’s experience, the proposed members of the MCG Health class had no contract in

common. The Court in MCG Health addressed two relationships: the relationship between MCG

and the insurance providers it contracts with, and, the relationship between the patients and their

insurance providers. Id. at 344. Here, the members of Plaintiff’s proposed Consent and Agreement

Class all entered into the same contract with Mercy – the Consent and Agreement. The relationship

at issue here is the relationship that was created between Mercy and its patients when they entered

into the Consent and Agreement contract. MCG Health does not address that relationship and is

inapplicable to this litigation.

        In Missouri, St. Louis County Circuit Court, Jackson County Circuit Court, and Clay

County Circuit Court have all certified classes which included class definitions essentially

identical to those proposed by Plaintiff here. See Welschmeyer v. St. Luke’s Health System, Inc.,

Order and Judgment Granting Final Approval of Class Settlement, Case No. 1316-cv-19250

(Jackson County Circuit Court, Apr. 23, 2014), attached hereto as Exhibit 2; Taylor v. Truman



                                           Page 3 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 4 of 10 PageID #: 3819



Medical Center, Inc., Order and Judgment Granting Final Approval of Class Settlement, Case No.

1316-CV25367 (Jackson County Circuit Court, Dec. 12, 2014), attached hereto as Exhibit 3;

Layden v. Midwest Division-RMC, LLC d/b/a/ Research Medical Center, Order and Judgment

Granting Final Approval of Settlement, Case No. 1316-CV10357 (Jackson County Circuit Court,

July 23, 2018), attached hereto as Exhibit 4; Lay v. SSM Health Care St. Louis, Order and

Judgment Granting Final Approval of Class Settlement, Case No. 14SL-CC01068, (St. Louis

County Circuit Court, Aug. 12, 2015), attached hereto as Exhibit 5; Rose v. St. Anthony’s Medical

Center, Order and Judgment Granting Final Approval of Class Settlement, Case No. 16SL-

CC03988 (St. Louis County Circuit Court, Dec. 20, 2017), attached hereto as Exhibit 6; Harbin v.

New Liberty Hospital District, Order and Judgment Granting Final Approval of Class Settlement,

Case No. 14CY-CV01448 (Clay County Circuit Court, Dec. 20, 2016), attached hereto as Exhibit

7.

        In Welschmeyer, the Jackson County Circuit Court certified a class regarding St. Luke’s

entities consisting of:

            “All patients who between July 6, 2006 and January 31, 2014 received
            medical care at a Saint Luke’s Entity located in Missouri, were covered by
            a valid commercial health insurance contract, and a Saint Luke’s Entity
            asserted a Hospital lien and has either obtained payment or the asserted lien
            is still pending; but excludes (i) Defendants and its officers, directors,
            managers, agents and/or employees; (ii) the Court presiding over any
            motion to approve this settlement agreement; and (iii) those persons who
            timely and validly request exclusion from the Settlement Class.” Ex. 2 at
            2.

        In Taylor, the Jackson County Circuit Court certified a class regarding Truman Medical

Center, Inc. facilities consisting of:

            “All Missouri residents who, since October 09, 2008, received any type of
            healthcare treatment from any entity located in Missouri that is owned or
            affiliated with Defendant Truman Medical Center, Inc., while being covered
            by valid health insurance, and whose medical bills resulting from that


                                            Page 4 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 5 of 10 PageID #: 3820



           treatment were not submitted to their health insurance carrier for payment
           and Truman Medical Center, Inc. has either obtained payment for those bills
           or has asserted a lien against third party recovery that is still pending but
           excludes (i) Defendant and its officers, directors, managers, agents and/or
           employees; (ii) the Court presiding over any motion to approve this
           settlement agreement; and (iii) those persons who timely and validly request
           exclusion from the Settlement Class.” Ex. 3 at 2.

       In Layden, the Jackson County Circuit Court certified a class regarding Research Medical

Center, Centerpoint Medical Center, Lafayette Regional Health Center, Lee’s Summit Medical

Center, and Belton Regional Medical Center consisting of:

           “All individuals who received healthcare treatment at Research Medical
           Center between April 24, 2008 and December 31, 2014, or at Centerpoint
           Medical Center, Lafayette Regional Health Center, Lee’s Summit Medical
           Center, or Belton Regional Medical Center between August 21, 2009 and
           December 31, 2014, and where (i) the treatment related to an automobile
           accident; (ii) the individual was a Missouri resident at the time of treatment;
           (iii) the individual had Valid Health Insurance; (iv) the individual’s medical
           bills resulting from their treatment were not submitted to their Health
           Insurance carrier for payment or were submitted to their Health Insurance
           carrier after first being submitted to the individual’s Automobile Insurance
           carrier; (v) the individual did not refuse to provide their Health Insurance
           information or to cooperate with their Health Insurance carrier; and (vi) the
           applicable hospital, or an entity acting on its behalf, received and retained
           payment for the treatment that was paid (a) from an Automobile Insurance
           policy covering the individual; (b) from a third-party tort recovery; or (c) as
           a result of a Collection Action or Collection Lawsuit filed by, or instituted
           by, a Missouri Facility, or an entity acting on its behalf, against the
           individual or his/her representative. Excluded from the Settlement Class
           are (i) the Missouri Facilities and their officers, directors, trustees,
           managers, agents and/or employees; (ii) the Judge presiding over any
           motion to approve this Settlement Agreement and any member of the
           Judge’s immediate family; and (iii) those persons who timely and validly
           request exclusion from the Settlement Class.” Ex. 4 at 2.

       In Lay, the St. Louis County Circuit Court certified a class regarding SSM facilities

consisting of:

           “All Missouri residents who, between April 1, 2009 and February 5, 2015,
           received any type of healthcare treatment from any SSM Hospital (as
           defined herein) and; (i) such treatment was covered by valid, in network,
           commercial health insurance; and (ii) SSM obtained Payment(s) (as defined


                                            Page 5 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 6 of 10 PageID #: 3821



            herein) for such treatment as a result of asserting third-party medical liens
            or submitting claims for medical payments coverage included in the Class
            Members’ automobile insurance policies, excluding Payment(s) for co-
            pays, deductibles or other Patient responsibility amounts. The Settlement
            Class excludes: (i) SSM (as defined herein); (ii) the Court presiding over
            any motion to approve this settlement agreement; and (iii) those persons
            who timely and validly request exclusion from the Settlement Class.” Ex.
            5 at 2.

         In Harbin, the Clay County Circuit Court certified a class regarding New Liberty Hospital

District entities consisting of:

            “All persons who, since November 4, 2008, received any type of healthcare
            treatment from any entity located in Missouri that is owned or affiliated with
            Defendant New Liberty Hospital District, and: (i) such treatment was
            covered by valid, in network, commercial health insurance; and (ii) Liberty
            obtained Payment(s) (as defined herein) for such treatment as a result of
            asserting third-party medical liens or submitting claims for medical
            payments coverage included in the Class Members’ automobile insurance
            policies, excluding Payment(s) for co-pays, deductibles or other Patient
            responsibility amounts. The Settlement Class excludes (i) the Court
            presiding over any motion to approve this settlement agreement; and (ii)
            those persons who timely and validly request exclusion from the Settlement
            Class.” Ex. 6 at 2.

        In Rose, the St. Louis County Circuit Court certified a class regarding St. Anthony’s

Medical Center1 consisting of:

            “All individuals who (i) received any type of healthcare treatment from St.
            Anthony’s Medical Center between June 16, 2011 and February 20, 2017;
            (ii) while being covered by valid, private health insurance; and (iii) for
            whom St. Anthony’s obtained Payment(s) (as defined in the Settlement
            Agreement) for such treatment as a result of asserting third-party medical
            liens, submitting claims for medical payments coverage included in the
            individuals; automobile insurance policies, or pursuing payment from the
            individuals themselves or their legal representatives, excluding co-pays,
            deductibles or other Patient responsibility amounts. The Settlement Class
            excludes: (i) St. Anthony’s (as defined in the Settlement Agreement); (ii)

1
 This Order approving the class was entered on December 20, 2017, 10 months after Mercy and St. Anthony’s
Medical Center announced their affiliation plans. Samantha Liss, Mercy and St. Anthony’s Enter Affiliation
Agreement, ST. LOUIS POST-DISPATCH (Feb. 20, 2017), https://www.stltoday.com/business/local/mercy-and-st-
anthony-s-enter-affiliation-agreement/article_5931d205-b3fd-503c-bda3-9a1b7543a136.html. As of October 1,
2018, the Mercy acquired facility, St. Anthony’s Medical Center, is now known as Mercy Hospital South. St.
Anthony’s to Adopt Mercy Name (March 28, 2018), https://www.mercy.net/newsroom/2018-03-28/st--anthony-s-to-
adopt-mercy-name/.

                                               Page 6 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 7 of 10 PageID #: 3822



             the Court presiding over any motion to approve this settlement agreement;
             and (iii) those persons who timely and validly request exclusion from the
             Settlement Class.” Ex. 7 at 2.

          Contrary to Mercy’s assertion that handling Plaintiff’s claims as class actions is not

feasible, Missouri courts time and time again have certified classes almost identical to Plaintiff’s

proposed classes.

    II.   Defendant’s specific criticisms of the Consent and Agreement Class definition are
          either without merit, or can be dealt with by modification of the proposed Consent
          and Agreement Class.

          Defendant outlines eight reasons why it believes the Consent and Agreement class is

overbroad and inadequately defined. (Defendant’s Memo in Opposition, ECF No. 154, pp. 11-

15). Three of those arguments are without merit and are discussed in this section. Five of those

arguments can be addressed by simply amending the Consent and Agreement Class definition2,

which Plaintiff herein agrees to.

             A. The contract at issue for the Consent and Agreement Class is the Consent
                and Agreement contract, to which the patient is a party. Third party
                beneficiary status to the provider agreement is irrelevant.

          Mercy argues that the proposed Consent and Agreement Class is overly broad and fails

because the Court would have to make a determination as to each patient’s third-party beneficiary

status under the patients corresponding provider agreement.

          Under Missouri law, a party has standing to obtain declaration of rights, status, and legal

relationship under a contract if it is a party to the contract or a third-party beneficiary thereof.



2
 Defendant’s five concerns can be addressed by modification of the proposed Consent and Agreement class to
exclude the following:
    1) Patients whose commercial health insurance was not subject to a provider agreement.
    2) Patients whose commercial health insurance denied coverage.
    3) Patients who did not advise Mercy that they had commercial health insurance.
    4) Patients who directed Mercy not to bill their commercial health insurance.
    5) Patients who resolved their personal injury claims prior to Mercy asserting a lien.


                                                 Page 7 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 8 of 10 PageID #: 3823



Cooper Indus., LLC v. Spectrum Brands, Inc., No. 2:16 CV 39 CDP (E.D. Mo., 2017) citing

Nationwide Mutual Ins. Co. v. Harris Medical Associates, LLC, 2013 WL 5532691, at *4 (E.D.

Mo., Oct. 7, 2013).

          While the contract at issue for the Network Agreement Class is the Network Agreement,

the contract at issue for the Consent and Agreement Class is the Consent and Agreement contract.

The patient is a signatory and party to the Consent and Agreement contract, thus third-party

beneficiary status to the network agreement is irrelevant.

             B. The contract at issue for the Consent and Agreement Class is the Consent
                and Agreement contract, which contains no arbitration clause. An
                arbitration clause in the provider agreement is irrelevant.

          Mercy argues that the proposed Consent and Agreement Class is overly broad and fails

because the provider agreements for some patients contain an arbitration clause and that those

patients’ disputes must be resolved by arbitration. Again, the contract at issue for the Consent and

Agreement Class is the Consent and Agreement contract – which does not contain an arbitration

clause.

             C. Patients who paid or settled their liens should not be excluded from the
                Consent and Agreement Class just because they relied in good faith on
                Mercy’s representation that the lien was valid.

          The voluntary payment doctrine provides that “a person who voluntarily pays money with

full knowledge of all the facts in the case, and in the absence of fraud and duress, cannot recover

it back, though the payment is made without a sufficient consideration, and under protest.”

Affordable Cmtys. Of Mo. V. Fed. Nat’l Mortg. Ass’n, 815 F.3d 1130, 1134 (8th Cir. 2016) quoting

Huch v. Charter Commc’ns, Inc., 290 S.W.3d 721, 726 (Mo. 2009) (emphasis added). If a patient

voluntarily pays a lien after representation from Mercy that they must do so, they are without full




                                            Page 8 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 9 of 10 PageID #: 3824



knowledge of all facts of the case and the voluntary payment doctrine cannot be applied.

Therefore, these patients should not be excluded from the Consent and Agreement class.

       Additionally, in breach of contract cases, proof of a contract and its breach gives rise to

nominal damages, even in the absence of proof of actual damages. Dierkes v. Blue Cross & Blue

Shield of Mo., 991 S.W.2d 662 (Mo. 1999) (en banc). Here, we have a contract, the Consent and

Agreement, and a breach of that contract by Mercy. The patients who make up the Consent and

Agreement class are entitled to, at a minimum, nominal damages and thus should not be excluded

from the class. Additionally, patients cannot be penalized for relying on Mercy’s representations

that the liens they asserted were valid liens and were therefore paid by the patient.

       According to Mercy, if the patient does not pay their lien, the patient’s claim should be

dismissed because they are not damaged.3 And if the patient does pay the lien, their claim should

be dismissed because of the voluntary payment doctrine. In Mercy’s universe, the patient never

has a remedy.

III.   Mercy fails to raise any arguments specific to the Network Agreement Class and the
       five applicable arguments can be accommodated by modification of the proposed
       Network Agreement Class.

       Plaintiff’s Network Agreement Class is comprised of patients who all had commercial

health insurance with Blue Cross Blue Shield at the time they received treatment from Mercy.

Those patients, including Plaintiff, were all subject to the same provider agreement between Blue

Cross Blue Shield and Defendant Mercy. The Network Agreement Class requires analysis of one

contract – The Network Agreement.




3
 Memorandum in Support of Defendant Mercy Hospitals East Communities’ Motion for Summary Judgment, ECF
No. 81, p. 12; Reply Memorandum in Support of Defendant Mercy Hospitals East Communities’ Motion for
Summary Judgment, ECF No. 111, p. 14.

                                             Page 9 of 10
Case: 4:16-cv-01543-AGF Doc. #: 159 Filed: 10/12/18 Page: 10 of 10 PageID #: 3825



          Mercy raised the same shortcomings with regard to the Network Agreement Class as it did

for the Consent and Agreement Class. Those same five concerns can be addressed by modification

of the proposed Network Agreement Class as outlined above.4

                                           CONCLUSION

          Based on the foregoing, Plaintiff respectfully requests that the Court grant its Motion for

Class Certification, and appoint Holloran Schwartz & Gaertner, LLP counsel for the Classes.



                                                Respectfully submitted,
                                                HOLLORAN SCHWARTZ & GAERTNER LLP
                                                 /s/ THOMAS E. SCHWARTZ
                                                Thomas E. Schwartz, #44504
                                                Rebecca E. Grossman, #70093
                                                9200 Litzsinger Road
                                                St. Louis, Missouri 63144
                                                314-772-8989
                                                314-279-1333 Facsimile
                                                tschwartz@holloranlaw.com
                                                rgrossman@holloranlaw.com
                                                Attorneys for Plaintiff


                                        Certificate of Service
        The undersigned hereby certifies that on this 12th day of October, 2018, this pleading was
electronically filed with the Clerk of the Court by using the Missouri electronic filing system,
which will send notice of electronic filing to the attorneys on record.


                                                /s/ THOMAS E. SCHWARTZ




4
    See FN 2.

                                             Page 10 of 10
